Case 4:19-mc-80288-KAW Document4 Filed 01/31/20 Page 1 of FILED

CL wa 1 2029
UNITED STATES DISTRICT COURT NORTH US. bigRers |

CT Ci
NORTHERN DISTRICT OF CALIFORNIA OAKLAND SeCAUPORN 4

C/ “BEON” F.K.A. BRETT JONES, ET AL. CA, 4:19-MC-80288-KAW
PETITIONER(S),
v. MOTION FOR DEFAULT and
DEFAULT JUDGMENT
THE, ET... AL...

RESPONDENT(S).

Motion for Default and Default Judgment

On this the 25" day of January 2020, Defendant(s) “the Attorney General William Barr
United States Department of Justice,” “the Superior Court of California,” and “the Judicial
Council of California,” all parties to the instant matter, were properly and timely served a copy
of Petitioner’s Motion to Confirm Arbitration Award; a matter of Federal Arbitration involving
commercial business as defined by the Clearfield Doctrine. Respondent(s) have waived all rights
associated hereto as a matter of contract, the Federal Arbitration Act (Hereinafter “F.A.A.”),
Arbitration and Award and as such are in irrevocable default and judgment is requested in
accordance with the “Must Grant” provision of 9 U.S.C. § 9.

An Award was granted to Petitioner by the Arbitrator and this Court is hereby petitioned
to issue an Order converting the Award into a judgment, without weighing on the merits; and as
mandated by the F.A.A. and the Supreme Court of the United States — 586US___ (2019).

Request is executed by Petitioner on this 25" day of January 2020.

  
   
   
 

WreteJones, Petitioner

Page 1 of 7
Case 4:19-mc-80288-KAW Document4 Filed 01/31/20 Page 2 of 2

ALL-PURPOSE PROOF OF SERVICE

I, Eeon f.k.a. Brett Jones, being at or above the age of 18, of the majority and a citizen
of the United States of America, did mail the document entitled:

MOTION FOR DEFAULT AND DEFAULT JUDGMENT

by placing it in an envelope addressed to: Name and address:

United States District Court

Northern District of California

1301 Clay Street, Suite 4008

Oakland, California 94612-5212 USPS Tracking Number 940551 1699000604695117

Affixing the proper postage and depositing it with the local postal carrier, also being of
the age of the majority, and not a party to this action who upon receipt guarantees delivery as
addressed and/or local drop box guaranteeing the same as prescribed in law. If called upon I
provide this sworn testimony based on first-hand knowledge of the aforementioned events

attesting and ascribing to these facts on this day January 25, 2020.

si Geontk.a. Brett, fones

Page 16 of 17
